Title: To Benjamin Franklin from John Gallwey, 27 October 1781
From: Gallwey, John
To: Franklin, Benjamin


Sir,
Nantes 27. october 1781.
Imboldened by your well known Benignity, I take The Liberty, In forwarding The Inclosed, from Captain John Kinnier, to Intreat your Excellency to Commiserate This poor mans situation, and suffer him to be Exchanged for Captain Bell, who as your Excellency well knows, has been Let Come from Ireland, on his parole of Returning a man of Equal rank in his place, Therefore By Granting Captain Kinnier his Liberty, Captain Bell will be Equaly free to dispose of himself as he shall think fit.
I hope Your Excellency will Excuse The freedom I take of adressing you, in favour of a man strongly Recommended to me, and that youl beleive me with Greatest Respect, Your Excellencys Most humble & Most obedt. servt.
John Gallwey
His Excellency Benjamin Franklin Esqr
